Citation Nr: 1512347	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether a previously denied claim for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, should be reconsidered.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for atrial fibrillation, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for congestive heart failure, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, continued a previous denial of service connection for diabetes mellitus, type II, as well as denied service connection for atrial fibrillation and congestive heart failure.  In July 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record.  

This appeal is now being  processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons made clear below, the Board has now characterized that portion of the appeal involving service connection for diabetes mellitus as encompassing the first and second matters set forth on the title page. 

The Board's decision addressing the matter of whether the previously denied  claim for service connection for diabetes mellitus, type II, should be reconsidered is set forth below.  The claim for service connection for diabetes mellitus, on the merits, along with the remaining claims on appeal, each claims as to herbicides exposure, are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for diabetes mellitus have been accomplished.
	
2.  In an April 2004 rating decision, the RO denied service connection for diabetes mellitus, type II; although the Veteran filed a NOD in May 2004 and an SOC was issued in June 2005, he did not perfect his appeal with a timely-filed substantive appeal.

3.  In a May 2006 rating decision, the RO declined to reopen a previously denied claim of service connection for diabetes mellitus, type II; although notified of the denial later that month, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial.

4.  New evidence associated with the claims file since the RO's May 2006 denial of the claim for service connection for diabetes mellitus includes relevant official service department records not previously considered.



CONCLUSION OF LAW

As evidence received since the RO's May 2006 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for diabetes mellitus, type II, are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request to reconsider the claim for diabetes mellitus, type II, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Historically, the Veteran filed an initial claim for service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides, in January 2003.  In an April 2004 rating decision, the RO denied service connection for diabetes mellitus finding, that although the Veteran in this case served during the Vietnam era and diabetes mellitus was a presumed disorder based on herbicide exposure pursuant to 38 C.F.R. §§ 3.307 and 3.309, there was no verification that the Veteran actually set foot in Vietnam during his Vietnam era service.  The Veteran expressed timely disagreement in May 2004;  however, after the issuance of an SOC in June 2005,  the Veteran did not perfect an appeal with a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2014).  

Thereafter, the RO treated an August 2005 statement regarding the Veteran's claim for diabetes mellitus as a claim to reopen the previously denied claim.  In a May 2006 rating decision, the RO declined to reopen the claim for diabetes mellitus, type II, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  Although notified of the RO's May 2006 denial in a letter dated later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  

Typically, these facts would render the April 2004 and May 2006 decisions as final as to the  evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the May 2006 denial-namely, official service department records-that are relevant to the Veteran's present claim on appeal.  Such records include the Veteran's service treatment records.  This additional evidence is relevant to the matter under consideration.  While it is unclear when these documents were received by VA, it appears that they must have been associated with the claims file after the May 2006 rating decision as service treatment records are not listed as evidence considered in either the April 2004 or May 2006 rating decisions but are listed as evidence considered in the June 2009 rating decision on appeal.  

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary. [The Board further notes, parenthetically, that if a reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).  This effective date determination would be relevant to the Veteran's earlier claim of entitlement to service connection for diabetes mellitus, type II.]


ORDER

The request to reconsider the claim for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is granted.


REMAND

With regard to the diabetes mellitus claim, as indicated, the Board has found a basis for reconsidering the claim for service connection, on the merits.  The Board also finds that further development of the  claim along with the remaining claims is warranted.  

The Veteran contends that his diabetes mellitus, type II, atrial fibrillation, and congestive heart failure are due to exposure to herbicides during his Vietnam era military service.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014)  and 38 C.F.R. § 3.307(a)(6)(iii) (2014)  
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, to include type II diabetes and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Also, pursuant to Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), VA must not only determine whether the Veteran has a disability related to service on a presumptive basis but also on a direct basis under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(d).

A review of the claims file shows that the Veteran was diagnosed with diabetes mellitus, type II, in approximately June 1991 and was diagnosed with atrial fibrillation and congestive heart failure in approximately March 2005.  
	
As early as January 2003, the Veteran has alleged that he set foot in Vietnam during his Vietnam era service.  Specifically, during the July 2014 Board hearing, the Veteran described three separate incidents where he set foot in Vietnam: (1) that he served aboard the USS Kepler and was anchored at Da Nang harbor on two occasions to pick up a spotter, each time for four to five hours; (2) that he served aboard the USS Parsons while docked at Da Nang harbor to get more drinking water and that he was assigned to take the trash off the ship; and, (3) that he was flying to the Philippines for vacation and had a two and a half day layover at Da Nang Air Force Base in approximately November 1968.  Unfortunately, there is no documentation of these incidents.  

Significantly, while a February 2004 response from the Personnel Information Exchange System (PIES) shows that the Veteran served aboard the USS Kepler from approximately September 1970 to December 1971 and aboard the USS Parsons from approximately July 1972 to November 1972 while these vessels were in the official water of Vietnam, it was unclear whether the Veteran had in country service in Vietnam.  

In March 2009, the RO submitted a request through PIES, asking that research be conducted  to verify  the Veteran's claim of service in Vietnam while serving aboard USS Parsons from May 1967 to April 1974.  A response to this request was received in March 2009.  Significantly it was noted that the request had not been researched as the request listed only one ship for a period of over seven years.  It was requested that the RO:

Please review the Form 5 or Form 12, for [the Veteran's] units of assignment or ship and list only the ship or Response Text ships from which the [V]eteran disembarked and went ashore in Vietnam.  The request should be limited to a one year timeframe at the most.  If JSRRC [Joint Services Records Research Center] needs to review deck logs your request should be not more than 60 days.  Since this request is not valid for JSRRC purposes, it has been closed in the JSRRC database.

Unfortunately, it appears that the RO never sent a new request to the JSRRC as suggested in the March 2009 response.  Furthermore, no other additional attempts have been made to verify the Veteran's claimed service in Vietnam.  As such, on remand, the AOJ should contact the JSRRC, as well as  any other appropriate facility, to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs for the USS Kepler from approximately September  5,1970 to December 6, 1971 and for the USS Parsons from approximately July 24, 1972 to November 30, 1972.  The AOJ should also attempt to verify whether the Veteran ever flew into Da Nang Air Force Base in November 1968.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  
	
The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c) (2014).
The record also reflects that there may be outstanding VA and private records potentially relevant to the claims on appeal.  

In his October 2012 substantive appeal, the Veteran wrote that there were outstanding treatment records that should be associated with his claims file.  Specifically, he wrote that VA only had records from Long Beach Memorial Hospital through January 29, 2009 but should have records dated through 2011.  The Veteran also sought clarification from VA as to the beginning date of records received from Talbert Medical Group as the September 2012 SOC listed an end date of records from this facility as January 28, 2009 but did not list a beginning date.  Furthermore, the Veteran indicated that VA treatment records from 2005 to December 2011 should be considered (significantly, the September 2012 SOC only references VA treatment records dated from July 2007 through December 2011).  

Moreover, the Board notes that the RO most recently reviewed the claims file in a September 2012 SOC.  That document notes that VA treatment records through December 2011 were reviewed.  However, a review of the claims file shows that additional VA treatment records dated through March 2012 were received in April 2012.  On remand, those documents should be considered by the RO, in the first instance. 
Also, potentially pertinent to all claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  As above, a review of the claims file shows VA treatment records dated through March 2012, but that there are no treatment records dated after March 2012.  On remand, the AOJ should obtain any outstanding VA treatment records dated since March 2012.  

Additionally, to  ensure that all due process requirements are met, and the record is complete, while these matters are on remand, the AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  In, the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records.  In particular, the AOJ should request that the Veteran provide signed authorization to obtain all outstanding medical records from Long Beach Memorial Hospital dated from January 2009 through 2011.
Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.    See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Adjudication of the claims should include consideration of all pertinent evidence, to particularly include all evidence associated with the claims file since the last adjudication in the September 2012 SOC-to include additional VA treatment records dated through March 2012 that were received in April 2012.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from March 2012 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records. In particular, request that the Veteran provide signed authorization to obtain all outstanding medical records from Long Beach Memorial Hospital dated from January 2009 through 2011.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses have been associated with the claim, undertake appropriate   action, to particularly include contact with the JSRRC, as well as  any other appropriate source(s), to attempt to independently verify whether the Veteran ever set foot in Vietnam during his Vietnam era service.  Specifically, request, or request a search of,  complete deck logs for the USS Kepler from approximately September 5,1970 to December 6, 1971 and for the USS Parsons from approximately July 24, 1972 to November 30, 1972.  Attempt to verify whether the Veteran ever flew into Da Nang Air Force Base in November 1968.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication, to include all VA records dated since December 2011 ) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case SSOC that notes accurate beginning and end dates of records received from both private and VA entities, and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


